         Case 3:18-cv-00780-VAB Document 18 Filed 05/06/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

WORLD WRESTLING ENTERTAINMENT, INC.,                 : CIVIL ACTION NO. 3:18-CV-00780-VAB
                                                     :
                       Plaintiff,                    :
VS.                                                  :
                                                     :
TRANSWORLD TELEVISION CORPORATION,                   :
                                                     :
                       Defendant.                    : MAY 6, 2019

                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff World Wrestling

Entertainment, Inc. hereby voluntarily dismisses the above-captioned action with prejudice and

without costs to any party.

                                                PLAINTIFF WORLD WRESTLING
                                                ENTERTAINMENT, INC.

                                                By: /s/ Jeffrey P. Mueller
                                                   Jeffrey P. Mueller (ct27870)
                                                   Day Pitney LLP
                                                   242 Trumbull Street
                                                   Hartford, CT 06103
                                                   Phone: (860) 275-0100
                                                   Fax: (860) 275-0343
                                                   Email: jmueller@daypitney.com

                                                    Jonathan B. Tropp (ct11295)
                                                    Day Pitney LLP
                                                    One Canterbury Green
                                                    201 Broad Street
                                                    Stamford, CT 06901
                                                    Phone: (203) 977-7300
                                                    Fax: (203) 977-7301
                                                    Email: jbtropp@daypitney.com

                                                    Its Attorneys
